The evidence of so-called injury stated by the Court of Appeals was not supported by any proof of a physical or traumatic injury, accidental in origin and cause, which was the result of a sudden happening at a particular time.Industrial Commission v. O'Malley, 124 Ohio St. 401,178 N.E. 842; Cordray v. Industrial Commission, 139 Ohio St. 173,38 N.E.2d 1017; Goodman v. Industrial Commission, 135 Ohio St. 81,  19 N.E.2d 508.
The Judgment of the Court of Appeals is reversed and the judgment of the Court of Common Pleas is affirmed.
Judgment reversed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
  BETTMAN, J., not participating. *Page 409